DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Lawrence B. Goodwin on June 10, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 13, and 14 (all pending claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure does not contain support for the newly added claim limitation: “sized and shaped for application to a user’s hands, to promote drying of said user’s hands during an athletic activity.”  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 13, and 14  (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Said claims are indefinite because it is unclear what is meant by the mixture being “sized and shaped for application to a user’s hands, to promote drying of said user’s hands during an athletic activity.”  Specifically, it is unclear how the composition could be shaped and sized for application to a user’s hands.  It also is not clear how one of ordinary skill in the art would shape and size the dry composition to “promote drying of said user’s hands during an athletic activity.”  For examination purposes, said limitation is understood to read on a dried solid mixture having any size or shape.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 13, and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Immordino (US 2008/0141909) in view of Heseltine (US 2005/0263925) and Babcock (US 3,890.157).
Immordino teaches a setting compound comprising 50-95wt% calcined gypsum (i.e. plaster of Paris) and 0-30wt% calcium carbonate (0017).
Immordino does not teach magnesium carbonate may be utilized in place of the calcium carbonate.  However, Heseltine discloses calcium carbonate and magnesium carbonate are known in the art to be functionally equivalent set retarders (0066).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize magnesium carbonate in place of the calcium carbonate disclosed in Immordino since it is functionally equivalent to the calcium carbonate taught by Immordino.
	Immordino also does not teach the composition should comprise activated charcoal.  However, Babcock teaches activated charcoal may be added to setting composition in order to control (col 4, lines 6+) shrink.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add activated charcoal to the composition of Immordino in order to control the shrink thereof.
With regards to the limitation requiring the “mixture [is] formed into a dried solid, sized and shaped for application to a user’s hands, to promote drying of said user’s hands during an athletic activity,” the prior art is understood for the reasons set forth above.  Specifically, said limitation is understood to read on a dried solid mixture having any size or shape.
	With regards to the amounts claimed in claims 2, 5, and 6, the examiner notes Heseltine teaches the amount of retarder is a result effective variable and Babcock teaches the amount of activated charcoal added to the setting composition is a result effective variable.  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the amount of each component in the composition in order to obtain the desired set time and shrink characteristics.
	With regards to the limitations of claims 3 and 4, the examiner notes said limitations are method limitations that have not been shown to result in a materially different product.  Thus, the examiner maintains the applied art reads on said claims.  Specifically, the courts have held that a method of making a product does not patentably distinguish a claimed product from a product taught in the prior art unless it can be shown that the claimed method of making the product inherently result in a materially different product.  In the present application, no such showing has been made.
	With regards to claim 13, Immordino does not teach the composition should be in the form of a briquette.  However, the courts have held the changes in shape and size were held unpatentable because such changes are not sufficient to patently distinguish over prior art but are merely a matter of choice.
	With regards to claim 14, Immordino teaches that the composition taught therein may be packaged for retail (0044)-said package is herein understood to read on the claimed container of claim 14.
Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. 
With regard to the previously pending indefiniteness rejection, applicant amended the language of Claims 2, 5, and 6 to clarify that recited relative proportions of materials are measured by weight, as is clear from the examples in the specification.  Said amendment was sufficient to overcome the indefiniteness rejection.
With regards to the rejections of Claim(s) 1-6 under 35 U.S.C. 103 as being unpatentable over Immordino (US2008/0141909) in view of Heseltine (US 2005/0263925) and Babcock (US 3,890.157), applicant agues the present invention decreases the threat posed by airborne “clouds” of chalk powder associated with prior art athletic chalks and provides antibacterial benefits, and can facilitate skin exfoliation during use. Further, applicant argues the present invention does not leave unsightly chalk marks on dark-colored mats.  Said arguments are noted but are not persuasive as said arguments are not commensurate in scope with the pending claims.  The benefits noted by applicant are not recited by the claims.  Furthermore, applicant has not shown said benefits are inherent to the claimed invention or that the benefits are unexpected.
Applicant argues claim 1 has been amended to overcome the rejection in view of the combination of Immordino, Heseltine and Babcock references. Each of those references is directed to the composition and/or preparation of building materials.  Thus, applicant argues none of these references, alone or in combination, teach or suggest in any manner the subject matter of the presently claimed invention, which is for an athletic chalk comprising a mixture of plaster of Paris, magnesium carbonate and activated charcoal.   Said argument is noted but is not persuasive as applicant fails to demonstrate the preamble limitation “athletic chalk” further limits the claimed invention. When reading the preamble in the context of the entire claim, the recitation “athletic chalk” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Further, applicant has amended the language of claim 1 to specifically require that the “mixture [is] formed into a dried solid, sized and shaped for application to a user’s hands, to promote drying of said user’s hands during an athletic activity,” as specifically claimed in independent claim 1. Still further, applicant has added dependent claims 13 and 14 respectively specifying that the dried solid is in the form of a briquette, or is in a container from which it can be dispensed.  Said arguments are not persuasive for the reasons set forth in the new grounds of rejection above.
For the reasons noted herein, applicant’s arguments are not persuasive and the claims remain rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,045,237 also teaches activated charcoal as a shrink control agent.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649